Order entered December 4, 2018




                                           In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-18-00755-CR
                                    No. 05-18-00756-CR
                                    No. 05-18-00757-CR
                                    No. 05-18-00758-CR

                              KAMERON HALL, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                  On Appeal from the Criminal District Court No. 1
                                Dallas County, Texas
    Trial Court Cause Nos. F16-35022-H, F16-35023-H, F16-35024-H & F16-35025-H

                                         ORDER
      Before the Court is appellant’s second motion for extension of time to file his brief. We

GRANT the motion and ORDER appellant’s brief due on or before December 10, 2018.




                                                    /s/   CRAIG STODDART
                                                          JUSTICE